
	
		IV
		111th CONGRESS
		2d Session
		S. CON. RES. 76
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 29, 2010
			Referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		To recognize and honor the commitment and
		  sacrifices of military families of the United States.
	
	
		Whereas
			 the month of November marks Military Family Month;
		Whereas
			 the freedom and security the citizens of the United States enjoy today are a
			 result of the continued dedication and vigilance of the Armed Forces throughout
			 the history of the United States;
		Whereas
			 the security of the United States depends on the readiness and retention of the
			 men and women of the Armed Forces, a force comprised of active, National Guard,
			 and Reserve personnel;
		Whereas
			 military families are an integral source of strength for the Soldiers, Sailors,
			 Marines, Airmen, and Coastguardsmen of the United States, and have continually
			 proven their dedication, service, and willingness to make great sacrifices in
			 support of service members of the United States;
		Whereas
			 military families often endure unique circumstances that are central to
			 military life, including long separations from their loved ones, the
			 uncertainty and demands of multiple deployments, school and job transfers, and
			 frequent moves from communities where they have established roots and
			 relationships;
		Whereas
			 military family members have become the central support system for each other
			 as they reinforce units through family readiness efforts and initiatives,
			 support service members within the units, and reach out to the families whose
			 loved ones have been deployed; and
		Whereas
			 it is important to recognize the sacrifices, support, and dedication of the
			 families of the men and women who serve in the Armed Forces; Now, therefore be
			 it
		
	
		That Congress—
			(1)recognizes the commitment and
			 ever-increasing sacrifices military families make every day during the current
			 era of protracted conflict;
			(2)honors the families of the Armed Forces and
			 thanks the families for their dedication and service to the United States;
			 and
			(3)encourages the citizens of the United
			 States to recognize, commemorate, and honor the role and contribution of the
			 military family, including selfless service that ensures freedom and preserves
			 the quality of life in the United States.
			
	
		
			Passed the Senate
			 November 18, 2010.
			Nancy Erickson,
			Secretary
		
	
